DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 13 is objected to because of the following informalities:
The limitation “second carrier substrate” has no antecedent basis. In light of claim 10, this appears to be an error intended to refer to the “carrier substrate”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (U.S. PGPub 2019/0244907).
Regarding claim 1, Liao teaches a method for forming a chip package structure, comprising: bonding a chip structure (12, [0086]) to a conductive structure (20, [0086]) through a first conductive bump (40, [0086]); forming a first molding layer over the conductive structure and surrounding the chip structure (Fig. 17, 18, [0087]); forming a second conductive bump over the conductive structure, wherein the conductive structure is between the second conductive bump and the chip structure (Fig. 24, [0094]-[0095], 44); forming a redistribution structure over a carrier substrate, wherein the redistribution structure has a first surface and a second surface (Fig. 23, 300a, [0094]); bonding the conductive structure to the first surface through the second conductive bump (Fig. 24, [0095]); forming a second molding layer over the redistribution structure and surrounding the first molding layer, the conductive structure, and the chip structure (Fig. 26, 38, [0097]); removing the carrier substrate (Fig. 27, [0098]); partially removing the redistribution structure from the second surface (Fig. 27, 311, [0098]); and forming a third conductive bump over the second surface ([0099], Fig. 3, 42). 
Liao does not teach in the embodiment of Figs. 23-27 wherein the conductive structure is an interposer substrate comprising a core layer and a conductive via structure passing through the core layer and electrically connected to the chip structure. 
Liao teaches in the embodiment of Fig. 7 wherein the conductive structure comprises an interposer substrate comprising a core layer and a conductive via structure passing through the core layer and electrically connected to the chip structure ([0068]-[0069]). 
Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Liao such that the conductive structure is an interposer substrate comprising a core layer and a conductive via structure passing through the core layer and electrically connected to the chip structure for the purpose of utilizing the method of manufacture taught by Liao in Figs. 23-27 to form the device further including an interposer as taught in Fig. 7.  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness (Boston Scientific Scimed, Inc. v. Cordis Corp., No. 08-1073 (Fed. Cir. Jan. 15, 2009)).
Regarding claim 2, Liao teaches wherein the second conductive bump is between and in direct contact with the interposer substrate and the redistribution structure (Fig. 7). 
Regarding claim 3, Liao teaches wherein the second molding layer surrounds the second conductive bump, and the second molding layer is in direct contact with the second conductive bump, the interposer substrate, the first molding layer, and the redistribution structure (Fig. 27 and Fig. 7 in combination disclose this structure; see rejection of claim 1). 
Regarding claim 4, Liao teaches cutting through the redistribution structure and the second molding layer ([0099]) but is silent on the sequence for cutting and forming the third conductive bump over the second surface. However, it has long been held that merely reordering process steps is prima facie obvious absent a showing of criticality or unexpected results. See MPEP 2144.04(IV)C. Therefore it would have been obvious to a person having ordinary skill in the art to perform the cutting step after forming the third conductive bump.  
Regarding claim 5, Liao teaches wherein the third conductive bump is wider than the second conductive bump, and the second conductive bump is wider than the first conductive bump (Fig. 7, bumps 40/44/42 are visibly different in scale, corresponding in size to their respective wiring layers; this is the purpose of the fan-out process, see [0042]-[0043], [0082], Fig. 8). 
Regarding claim 6, Liao teaches wherein the redistribution structure comprises a dielectric layer, a wiring layer, and a conductive pad, the dielectric layer covers the conductive pad, the wiring layer is over the dielectric layer and passes through the dielectric layer to connect to the conductive pad (Fig. 23, 301/302, 48, 32, [0094]) and the partially removing of the redistribution structure from the second surface comprises partially removing the dielectric layer from the second surface of the redistribution structure to expose a sidewall of the conductive pad before forming the third conductive bump over the second surface, wherein the third conductive bump is formed over the conductive pad (Fig. 27, Fig. 3). 
Regarding claim 8, Liao does not explicitly teach bonding the second redistribution structure to a substrate through the third conductive bump. Examiner takes official notice that the purpose of forming external connectors as shown in Fig. 3 is to bond the structure to a substrate comprising further conductive connections. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date in light of Liao to bond the second redistribution structure to a substrate through the third conductive bump.
Regarding claim 21, Liao teaches a method for forming a chip package structure, comprising: bonding a chip structure (12, [0086]) to a conductive structure (20, [0086]) through a first conductive bump (40, [0086]); forming a first molding layer over the conductive structure and surrounding the chip structure (Fig. 17, 18, [0087]); forming a second conductive bump over the conductive structure, wherein the conductive structure is between the second conductive bump and the chip structure (Fig. 24, [0094]-[0095], 44); forming a redistribution structure over a carrier substrate, wherein the redistribution structure has a first surface and a second surface (Fig. 23, 300a, [0094]); bonding the conductive structure to the first surface through the second conductive bump (Fig. 24, [0095]); forming a second molding layer over the redistribution structure and surrounding the first molding layer, the conductive structure, and the chip structure (Fig. 26, 38, [0097]); removing the carrier substrate (Fig. 27, [0098]); partially removing the redistribution structure from the second surface (Fig. 27, 311, [0098]); and forming a third conductive bump over the second surface ([0099], Fig. 3, 42). 
Liao does not teach in the embodiment of Figs. 23-27 wherein the conductive structure is an interposer substrate. 
Liao teaches in the embodiment of Fig. 7 wherein the conductive structure comprises an interposer substrate ([0068]-[0069]). 
Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Liao such that the conductive structure is an interposer substrate comprising a core layer and a conductive via structure passing through the core layer and electrically connected to the chip structure for the purpose of utilizing the method of manufacture taught by Liao in Figs. 23-27 to form the device further including an interposer as taught in Fig. 7.  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness (Boston Scientific Scimed, Inc. v. Cordis Corp., No. 08-1073 (Fed. Cir. Jan. 15, 2009)).
Regarding claim 22, Liao teaches wherein the third conductive bump is wider than the second conductive bump, and the second conductive bump is wider than the first conductive bump (Fig. 7, bumps 40/44/42 are visibly different in scale, corresponding in size to their respective wiring layers; this is the purpose of the fan-out process, see [0042]-[0043], [0082], Fig. 8). 
Regarding claim 23, Liao teaches wherein the redistribution structure comprises a dielectric layer, a wiring layer, and a conductive pad, the dielectric layer covers the conductive pad, the wiring layer is over the dielectric layer and passes through the dielectric layer to connect to the conductive pad (Fig. 23, 301/302, 48, 32, [0094]) and the partially removing of the redistribution structure from the second surface comprises partially removing the dielectric layer from the second surface of the redistribution structure to expose a sidewall of the conductive pad before forming the third conductive bump over the second surface, wherein the third conductive bump is formed over the conductive pad (Fig. 27, Fig. 3).
Claims 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (U.S. PGPub 2019/0244907) in view of Park (U.S. PGPub 2016/0338202).
Regarding claim 7, Liao does not explicitly teach wherein a width of the conductive pad decreases along a direction from the first surface to the second surface.
Park teaches conductive bumps formed over conductive pads formed in a wiring layer, wherein the conductive pad may be formed with a width decreasing in either vertical direction ([0150]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Park with Liao such that a width of the conductive pad decreases along a direction from the first surface to the second surface because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143(I)A.
Regarding claim 24, Liao does not explicitly teach wherein a width of the conductive pad decreases along a direction from the first surface to the second surface.
Park teaches conductive bumps formed over conductive pads formed in a wiring layer, wherein the conductive pad may be formed with a width decreasing in either vertical direction ([0150]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Park with Liao such that a width of the conductive pad decreases along a direction from the first surface to the second surface because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143(I)A.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liao (U.S. PGPub 2019/0244907) in view of Ho (U.S. PGPub 2019/0043819).
Regarding claim 9, Liao does not explicitly teach wherein a first top surface of the chip structure, a second top surface of the first molding layer, and a third top surface of the second molding layer are coplanar.
Ho teaches wherein a package structure comprising a chip with two molding layers may be formed with a variety of structures (Figs. 2H-3C), including wherein the first top surface of the chip, the second top surface of the first molding layer, and the third top surface of the second molding layer are coplanar (Fig. 3B, [0047]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Ho with Liao such that a first top surface of the chip structure, a second top surface of the first molding layer, and a third top surface of the second molding layer are coplanar because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143(I)A
Claims 10-15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (U.S. PGPub 2019/0244907) in view of Park (U.S. PGPub 2016/0338202).
Regarding claim 10, Liao teaches a method for forming a chip package structure, comprising: bonding a chip structure (12, [0086]) to a conductive structure (20, [0086]) through a first conductive bump (40, [0086]); forming a first molding layer over the conductive structure and surrounding the chip structure (Fig. 17, 18, [0087]); forming a second conductive bump over the conductive structure, wherein the conductive structure is between the second conductive bump and the chip structure (Fig. 24, [0094]-[0095], 44); forming a redistribution structure over a carrier substrate (Fig. 23, 300a, [0094]); bonding the conductive structure to the first surface through the second conductive bump (Fig. 24, [0095]); forming a second molding layer over the redistribution structure and surrounding the first molding layer, the conductive structure, and the chip structure (Fig. 26, 38, [0097]); removing the carrier substrate (Fig. 27, [0098]); and forming a third conductive bump over the redistribution structure, wherein the redistribution structure is between the interposer substrate and the third conductive bump ([0099], Fig. 3, 42). 
Liao does not teach in the embodiment of Figs. 23-27 wherein the conductive structure is an interposer substrate comprising a core layer and a conductive via structure passing through the core layer and electrically connected to the chip structure. 
Liao teaches in the embodiment of Fig. 7 wherein the conductive structure comprises an interposer substrate comprising a core layer and a conductive via structure passing through the core layer and electrically connected to the chip structure ([0068]-[0069]). 
Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Liao such that the conductive structure is an interposer substrate comprising a core layer and a conductive via structure passing through the core layer and electrically connected to the chip structure for the purpose of utilizing the method of manufacture taught by Liao in Figs. 23-27 to form the device further including an interposer as taught in Fig. 7.  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness (Boston Scientific Scimed, Inc. v. Cordis Corp., No. 08-1073 (Fed. Cir. Jan. 15, 2009)).
Liao further does not explicitly teach a ring structure over the redistribution structure and surrounding the interposer substrate. 
Lin teaches a ring structure formed over a redistribution structure and surrounding a chip structure (Fig. 2B, Fig. 3B, 204, [0025], [0028]) and wherein the ring structure may be formed adjacent to chips which are bonded to an interposer or on any package component that may need support during singulation ([0026]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lin with Liao such that a ring structure is formed over the redistribution structure and surrounding the interposer substrate for the purpose of providing structural support during singulation (Liao, [0025]-[0026]). 
Regarding claim 11, The combination of Liao and Lin teaches wherein the ring structure is made of metal (Lin, [0024]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Liao and Lin for the reasons set forth in the rejection of claim 10. 
Regarding claim 12, the combination of Liao and Lin teaches wherein the ring structure is thicker than the redistribution structure (Lin, [0024], ring structure has same thickness as structure it’s supporting; Liao, Fig. 7). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Liao and Lin for the reasons set forth in the rejection of claim 10. 
Regarding claim 13, the combination of Liao and Lin teaches partially removing the redistribution structure from the surface facing the carrier substrate after removing the carrier substrate (Liao, Fig. 27, 311, [0098]) before forming a third conductive bump over the second surface (Liao, [0099], Fig. 3, 42). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Liao and Lin for the reasons set forth in the rejection of claim 10.
Regarding claim 14, the combination of Liao and Lin teaches wherein forming the ring structure over the redistribution structure comprises bonding the ring structure to the redistribution structure through an adhesive layer (Lin, [0024]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Liao and Lin for the reasons set forth in the rejection of claim 10. 
Regarding claim 15, the combination of Liao and Lin teaches disposing a passive device over the redistribution structure (Liao, [0097], 16). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Liao and Lin for the reasons set forth in the rejection of claim 10.
Regarding claim 25, Liao does not explicitly teach a ring structure over the redistribution structure and surrounding the interposer substrate. 
Lin teaches a ring structure formed over a redistribution structure and surrounding a chip structure (Fig. 2B, Fig. 3B, 204, [0025], [0028]) and wherein the ring structure may be formed adjacent to chips which are bonded to an interposer or on any package component that may need support during singulation ([0026]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lin with Liao such that a ring structure is formed over the redistribution structure and surrounding the interposer substrate for the purpose of providing structural support during singulation (Liao, [0025]-[0026]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALIA SABUR/              Primary Examiner, Art Unit 2812